Filed 11/25/13 In re N.H. CA2/7

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re N.H., a Person Coming Under the                                B243685
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK90651)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ANDREA M. et al.,

         Defendants and Appellants.



                   APPEAL from orders of the Superior Court of Los Angeles County,
Steven R. Klaif, Juvenile Court Referee. Affirmed.
                   Cristina Gabrielidis, under appointment by the Court of Appeal, for
Defendant and Appellant Andrea M. (Mother).
                   Robert McLaughlin, under appointment by the Court of Appeal, for
Defendant and Appellant James H. (Father).
                   John F. Krattli, County Counsel, James M. Owens, Assistant County
Counsel, and Jeanette Cauble, Deputy County Counsel, for Plaintiff and Respondent.
                                    INTRODUCTION
       Appellants Andrea M. and James H. appeal from the juvenile court’s jurisdictional
findings and disposition order entered on August 24, 2012, adjudging their daughter,
N.H., a dependent of the court pursuant to Welfare and Institutions Code section 300,
subdivisions (a) and (b),1 and ordering her removal from Andrea’s custody. James joins
in Andrea’s appeal and separately challenges the juvenile court’s disposition order
requiring him to participate in parenting education classes and individual counseling
pursuant to section 362. This case arises out of the tragic injuries suffered by N.H’s
one-year-old cousin, Kiara, while N.H. and Kiara were in Andrea’s care. Although N.H.
did not suffer the injuries giving rise to the present action, the Los Angeles County
Department of Children and Family Services (“DCFS” or “respondent”) filed a section
300 petition on her behalf due to Andrea’s treatment of Kiara.
       On appeal, appellants argue the juvenile court erred in adjudging N.H. a dependent
of the court because she was neither injured, nor the sibling of the injured child. Further,
James separately argues the juvenile court erred in ordering him to attend parenting
education classes and individual counseling because he played no role in causing Kiara’s
injuries. For the reasons set forth below, we affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
    I. Kiara’s Injuries and N.H.’s Dependency Proceedings
       On October 20, 2011, one-year-old Kiara suffered a seizure while in the care of
her babysitter, Andrea. 9-1-1 was called and the paramedics took an unresponsive Kiara
to the emergency room at the U.C.L.A. Medical Center. At the hospital, Kiara was
examined by Dr. Claudia Wang, the Medical Director of U.C.L.A.’s Suspected Child
Abuse and Neglect Team. Dr. Wang determined that Kiara’s seizure was the result of
significant head trauma, which included a complex skull fracture, subdural hematoma,
bleeding in the brain, and retinal hemorrhages.


1
      All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
                                             2
       That same day, DCFS initiated an investigation into Kiara’s family and filed a
dependency petition on behalf of Kiara and her older sister.2 DCFS’s detention report
contained the following information regarding the incident. On the morning of October
20, 2011, Kiara’s grandmother, Patricia W., dropped Kiara off at Andrea’s home.
Around lunchtime, Kiara woke up from a nap and soon passed out. After Andrea called
9-1-1 and the paramedics arrived, Kiara suffered a seizure in the ambulance.3 At the
hospital, Kiara was placed on a breathing machine. According to investigators, Andrea
denied that Kiara hit her head while in Andrea’s care. Kiara’s mother, Tischa R., could
provide no explanation for Kiara’s injuries.
       On November 2, 2011, following an assessment by Children Social Worker
(“CSW”) Eboni Crowe, Andrea’s one-year-old daughter, N.H., was ordered detained and
placed with her maternal great-aunt, Bridgett M. CSW Crowe cited a need to ensure
N.H.’s safety due to the following factors: (1) the seriousness of Kiara’s injuries, which
likely occurred while in Andrea’s care, (2) Andrea and James’s refusal to cooperate with
law enforcement, and (3) Andrea and James’s alleged history of domestic violence.
       On November 7, 2011, DCFS filed a dependency petition, alleging that N.H. was
at a substantial risk of harm due to Andrea’s treatment of Kiara, placing her within the
juvenile court’s jurisdiction pursuant to section 300, subdivisions (a) and (b). DCFS
alleged that N.H. faced a substantial risk of harm because Kiara suffered serious injuries
while in Andrea’s care, and Andrea would not attempt to explain Kiara’s injuries. That
same day, the juvenile court conducted a detention hearing. The court found that DCFS
made a prima facie showing that N.H. was a minor described by section 300,
subdivisions (a) and (b), and ordered N.H. temporarily removed from the custody of her
parents pending disposition of the case.


2
       DCFS’s petition on Kiara’s behalf resulted in another dependency case involving
Kiara’s mother and father. That case was ultimately dismissed in December of 2011.
3
       The reports and testimony from N.H.’s dependency proceedings indicate that
Kiara suffered the seizure while in Andrea’s care, before the paramedics arrived.
                                               3
       On December 6, 2011, DCFS filed a jurisdiction/disposition report which included
statements from several people, including: Andrea; Tischa; Kiara’s father; N.H.’s
maternal great-great-grandmother, Freddie W.; N.H.’s paternal grandmother, Patricia W.;
Detective Benjamin of the Los Angeles Police Department’s Abused Child Unit; and Dr.
Claudia Wang. The report indicated that Kiara had been a healthy and happy baby until
the middle of September of 2011, when she began to suffer from recurring bouts with
vomiting and diarrhea. Around the same time, Kiara began to undergo a noticeable mood
change. The report also indicated that Tischa fully cooperated with law enforcement’s
investigation, while Andrea refused to be interviewed by, or make a statement to, law
enforcement.
       The juvenile court conducted the adjudication hearing over the span of two
months, on June 26-27, 2012, and August 23-24, 2012. The court heard testimony from
seven witnesses,4 and admitted eight exhibits into evidence.
       Dr. Maria Boechat
       Dr. Maria Boechat, the Chief of Pediatric Imaging at U.C.L.A. Children’s
Hospital, testified first. The juvenile court designated Dr. Boechat as an expert in
pediatric radiology.
       Dr. Boechat testified primarily about Kiara’s rib injuries. Dr. Boechat stated that
Kiara had first visited the hospital because of vomiting in September of 2011. According
to Dr. Boechat, x-rays of Kiara’s chest were taken during that visit, but they showed no
signs of trauma. However, when Kiara returned to the hospital following her seizure on
October 20, 2011, a new set of x-rays revealed that a number of Kiara’s ribs were healing
from fractures. Although Dr. Boechat could not determine the exact time when Kiara
suffered the rib fractures, she estimated that they could have occurred shortly before
Kiara was admitted to the hospital for vomiting in September of 2011. According to her,
the type of rib fractures Kiara suffered are usually caused by squeezing.


4
       Although Andrea took the stand, she invoked her Fifth Amendment right against
self-incrimination and did not testify.
                                             4
       Dr. Claudia Wang
       Dr. Claudia Wang, the Medical Director of U.C.L.A’s Suspected Child Abuse and
Neglect Team, testified next. Dr. Wang has served as Medical Director for 20 years. As
part of her duties, Dr. Wang oversees all cases of child endangerment that come before
the U.C.L.A. Medical Center, and she evaluates and examines patients in the Pediatric
Intensive Care Unit and Emergency Department. The juvenile court designated Dr.
Wang as an expert in pediatric child abuse issues.
       Dr. Wang first contacted Kiara on October 20, 2011, when Kiara was brought to
the hospital after she suffered a seizure while in Andrea’s care. During Dr. Wang’s
examination of Kiara, she discovered that Kiara had suffered severe head injuries,
including a complex skull fracture, subdural hematoma, bleeding in the brain, and retinal
hemorrhages in both eyes.
       In regard to the skull fracture, she testified that it was complex and crossed several
bones, indicating that it could not have been caused by a simple fall. Therefore, she
concluded that an incident in which Kiara fell off of a bed while playing with her mother
one month prior could not have been the cause of her skull injury. Although she testified
that such complex fractures can occur as the result of an accident involving significant
impact – i.e., a car accident – she concluded that Kiara’s skull injury was not the result of
such an accident because no members of her family had reported such an incident. In
accordance with Dr. Boechat’s opinion, Dr. Wang testified that Kiara’s skull fracture
likely resulted from an impact against a non-forgiving surface. Dr. Wang opined that
because all of Kiara’s head injuries were in the same location, they likely were the result
of the same traumatic incident. Further, she testified that Kiara’s injuries were acute,
meaning that they occurred shortly before her hospitalization, because the soft tissue
above her skull was still swollen when she was hospitalized.
       Dr. Wang also testified about Kiara’s behavior on the morning of October 20,
2011, and how that information led to her conclusion that Kiara was abused while in
Andrea’s care. Reflecting on her interview with Kiara’s mother, Dr. Wang testified that
Kiara was alert before she was taken to Andrea’s home, feeding herself cereal and

                                              5
drinking from a bottle. On the way to Andrea’s home, Kiara was smiling and happy. In
Dr. Wang’s opinion, a child exhibiting Kiara’s alertness and happiness would not be
suffering from the severe head injuries that were apparent when she arrived at the
hospital later that day. She described her thought process as follows: “I am looking at
when she looks great for a period of time, not just a minute here or a minute there or a
few seconds. For one and a half, two hours, she is looking normal at home and is leaving
happy and smiling. That really says that that is a child where I can’t imagine if the head
had been injured – kids tell you when they don’t feel well. After an injury like that, they
are not going to feel well. After an injury like that, they are not going to be happily
smiling and playing. They might not be too happy, responsive, sort of groggy or sleepy
or maybe crying or fussy. But to really look A-plus, it is really tough.” Based on this
observation, Dr. Wang concluded that Kiara’s injuries were the result of child abuse. She
ruled out Kiara’s mother as the cause of the injuries because of Kiara’s jovial behavior
prior to her being dropped off at Andrea’s apartment on the morning of October 20, 2011.
       Tischa R.
       Kiara’s mother, Tischa, testified on the second day of the adjudication hearing.
She stated that Andrea began babysitting Kiara on August 31, 2011. Andrea watched
Kiara on weekdays, from 7:30 in the morning until 2:30 in the afternoon, while Tischa
was at work.
       Throughout the weeks leading up to October 20, 2011, Kiara had been sick and
clingy. Tischa testified that due to a stomach virus, Kiara was admitted to the hospital for
three days on October 12, 2011. During that hospital visit, Kiara was prescribed
antibiotics for a suspected urinary tract infection. However, she did not finish her
prescription because the medication made her vomit. According to Tischa, Kiara stopped
taking the medication on October 17, 2011, and did not vomit again until October 20,
2011, at Andrea’s home.
       Tischa stated that the only other people who watched Kiara during the week
leading up to October 20, 2011, were Kiara’s grandmother, Patricia W., who would drive


                                              6
Kiara to Andrea’s home, and Kiara’s great aunt, Yvonne, who watched Kiara on two
occasions. Tischa expressed no concern about Patricia’s or Yvonne’s handling of Kiara.
       Tischa testified that a minor incident involving Andrea and Kiara occurred near
the end of September of 2011, when Tischa noticed a scratch on Kiara’s stomach. Tischa
was concerned about this incident because Andrea initially lied about the cause of the
scratch. When first questioned about it, Andrea told Tischa that Kiara had scratched
herself. However, when Tischa expressed doubt about Kiara scratching herself, Andrea
told her that N.H. had in fact scratched Kiara.
       Patricia W.
       Kiara’s grandmother, Patricia W., testified next. Patricia testified that she drove
Kiara to Andrea’s home on the morning of October 20, 2011. Patricia stated that
although there was nothing particularly remarkable about Kiara’s behavior that morning,
Kiara was less energetic than usual and wanted to be held. According to Patricia, Kiara
cried when she was dropped off at Andrea’s apartment. However, Kiara usually cried
when Patricia left her with a babysitter because Kiara was not used to being around other
people.
       James H.
       N.H.’s father, James H., testified next. He testified that he had lived with Andrea
in their apartment for about two or three years. He stated that he saw Kiara in Andrea’s
home on the morning she suffered her seizure, but that he did not handle her that day.
Throughout his testimony, he made it clear that he was only concerned about handling his
chronic stomach problems, and that he never helped care for N.H. or Kiara. Although he
heard Kiara cry out on the morning of October 20, 2011, he did not check on her because
he was in the bathroom dealing with stomach issues. He could not recall who called the
ambulance after Kiara suffered her seizure. He testified that he never saw Andrea get
angry with Kiara.
       Dr. Charles Niesen
       Dr. Charles Niesen, a child neurologist, testified next as Andrea’s first witness.
Following a voir dire examination of Dr. Niesen, in which counsel for DCFS questioned

                                             7
him about his current status as a decertified child neurologist, the juvenile court
designated Dr. Niesen as an expert in pediatric neurology.
       Dr. Niesen testified about his opinion regarding the cause of Kiara’s injuries.
Although Dr. Niesen reviewed Kiara’s medical records from U.C.L.A. Medical Center,
he never physically examined Kiara prior to testifying at the adjudication hearing. He
agreed with Dr. Wang’s opinion that Kiara had suffered a skull fracture, subdural
hematoma, and bleeding in the brain, but he did not believe Kiara had suffered retinal
hemorrhages in both eyes; he believed that Kiara had suffered a retinal hemorrhage in
only her left eye. In his opinion, Kiara’s injuries could have occurred within a much
broader timeframe than that testified to by Dr. Wang. He believed the injuries could have
been sustained anywhere from a few minutes to a couple of days before Kiara suffered
the seizure.
       During the hearing, Dr. Niesen reviewed the C.T. scan of Kiara’s brain from
October 21, 2011. He characterized the swelling on the left side of Kiara’s brain as a
minor abnormality, stating “[t]his is almost a normal looking picture of the brain except
for the fact there is some soft tissue swelling here in the left side of the brain where there
was an injury.” Dr. Niesen identified two additional “abnormalities,” including Kiara’s
subdural hematoma and a more significant swelling on the left side of Kiara’s brain,
which closed off Kiara’s left lateral ventricle. In his opinion, these injuries were acute,
but he believed they would have developed at different times following the impact that
caused them. He stated the bleeding associated with the hematoma would have occurred
shortly after the impact, and the swelling on the left side of Kiara’s brain would have
developed anywhere between an hour to two days after the impact.
       Dr. Niesen opined that Kiara’s seizures were the result of the brain swelling.
When asked about the cause of the brain swelling, he believed it was the result of an
accidental injury. However, on cross-examination he testified that the type of injuries
Kiara suffered could be caused by a nonaccidental impact, and he stated that he was
ultimately unsure whether Kiara’s injuries were accidental.


                                              8
       Freddie W.
       Kiara’s maternal great-great-grandmother, Freddie W., was the last witness to
testify at the adjudication hearing. She testified that she lived in the apartment below
Andrea and James, and would often see Kiara when she was at Andrea’s apartment.
Freddie was concerned about Kiara’s health because Kiara would cry and eat poorly
when she was at Andrea’s apartment. In regard to October 20, 2011, Freddie stated that
Kiara was very fussy and threw up several times during the morning. However, Freddie
left the apartment complex before Kiara suffered the seizure. In her opinion, Andrea was
a good mother and she had no concerns about Andrea’s ability to care for N.H. or Kiara.
   II. The Juvenile Court’s Jurisdictional Findings and Disposition
       The juvenile court sustained N.H.’s dependency petition, finding by a
preponderance of the evidence that N.H. was a child described by section 300,
subdivisions (a) and (b). The court made the following finding: “On 10/20/11, the child,
[N.H.’s] one-year-old maternal cousin, Kiara . . . was hospitalized and found to be
suffering from a detrimental and endangering condition consisting of a subdural
hematoma, swelling to [her] brain and skull fractures. [Kiara] sustained retinal
hemorrhages to [her] left eye. [Kiara] sustained healing fractures of [her] sixth, seventh,
eighth and ninth left ribs. [N.H.’s mother], Andrea Mitchell, gave no explanation of the
manner in which [Kiara] sustained her injuries. [Kiara’s] injuries are consistent with
inflicted trauma. Such injuries would not ordinarily occur except as a result of deliberate,
unreasonable, and neglectful acts by [Andrea], who had care and supervision of [Kiara] at
the time [she] sustained [her] head and rib injuries. Such deliberate, unreasonable, and
neglectful acts on the part of [Andrea] to [Kiara] endangers [N.H.’s] physical health,
safety, and well-being, creates a detrimental home environment, and places [N.H.] at risk
of physical harm, damage, and danger.”
       The juvenile court rejected Andrea’s argument that Patricia W.’s testimony that
Kiara was not acting like herself before she was dropped off at Andrea’s on October 20
undermined the court’s finding. The court stated, “[w]ith the description of this injury,
the severity of this injury as described by Dr. Wang, it is not the sort of thing that, yes,

                                               9
the edema might occur later. The seizure activity. This child would be screaming. This
child would be in severe pain. This child would be out of it. More than just ‘not herself.’
She had a skull fracture that went to multiple areas of her skull . . . I think if that injury
had occurred earlier, she would have been far more than ‘not quite herself.’”
       After making its jurisdictional findings, the juvenile court issued its disposition
order. The court ordered N.H. removed from Andrea’s home pursuant to section 361,
subdivision (c), finding by clear and convincing evidence that N.H. would face a
substantial risk to her physical health, safety, protection and physical or emotional well-
being if she were to remain in Andrea’s custody. The court found no reasonable means
by which N.H.’s health could be protected without removal, finding that reasonable
efforts were made to prevent or eliminate the need for N.H.’s removal. The court
transferred N.H.’s care, custody, and control to DCFS, and ordered N.H. placed with her
father, James, at N.H.’s paternal grandmother’s home.
       The juvenile court ordered family reunification services for Andrea and family
maintenance services for James. The court granted Andrea a minimum of three
monitored visitations per week, with DCFS having discretion to liberalize the visits. The
court ordered Andrea to participate in parenting education classes and individual
counseling. The court rejected Andrea’s request for N.H. to remain in Andrea’s home.
       In regard to the order requiring James to participate in parenting education classes
and individual counseling, the court made the following finding: “[T]here are issues in
the dynamic with the family relationship now. And that dynamic is going to be severely
tested. So I am ordering counseling.” James objected to the order. In overruling the
objection, the juvenile court further explained its order, stating “I think [James] is non-
offending, but he appears to be taking a very passive role in all of this, and he did not
appear to be accepting of the responsibility of the mother. So that is why I am ordering
counseling over your objection.” This joint appeal followed.




                                               10
                                       DISCUSSION
    Mother’s Issues on Appeal
    I. Section 300, Subdivision (a), Properly Applies When A Parent Harms Another
          Child Who Is Not the Sibling of and Does Not Reside With that Parent’s
          Child
       Andrea argues that section 300, subdivision (a), does not support a juvenile court’s
exercise of jurisdiction over a child who was neither the abused child, nor the sibling of
the abused child.5 She contends that In re Marquis H. (2013) 212 Cal. App. 4th 718, was
incorrectly decided and does not justify the juvenile court’s exercise of jurisdiction over
N.H. Alternatively, she argues that even if In re Marquis H. was correctly decided, the
facts of that case are distinguishable from those in the present action. We disagree.
          a. Standard of Review
       In her challenge to the juvenile court’s adjudication of N.H. as a dependent of the
court under section 300, subdivision (a), Andrea raises a question of statutory
interpretation. “[T]he proper interpretation of a statute and the application of the statute
to undisputed facts are questions of law, which we review de novo.” (In re R.C. (2011)
196 Cal. App. 4th 741, 748.)
          b. Applicable Law
       “A dependency proceeding under section 300 is essentially a bifurcated
proceeding. First, the court must determine whether the minor is within any of the
descriptions set out in section 300 and therefore subject to its jurisdiction. The petitioner
in a dependency proceeding must prove by a preponderance of the evidence that the child
who is the subject of a petition comes under the juvenile court’s jurisdiction. The basic
question under section 300 is whether circumstances at the time of the hearing subject the
minor to the defined risk of harm.” (In re Marquis H., supra, 212 Cal.App.4th at p. 724.)




5
      James joins in Andrea’s arguments pursuant to California Rules of Court, rule
8.200(a)(5).
                                             11
       In relevant part, section 300, subdivision (a), provides that a child may be
adjudged a dependent of the court when “[t]he child has suffered, or there is a substantial
risk that the child will suffer, serious physical harm inflicted nonaccidentally upon the
child by the child's parent or guardian. For the purposes of this subdivision, a court may
find there is a substantial risk of serious future injury based on the manner in which a less
serious injury was inflicted, a history of repeated inflictions of injuries on the child or the
child’s siblings, or a combination of these and other actions by the parent or guardian
which indicate the child is at risk of serious physical harm.” (§ 300, subd. (a).)
       In other words, section 300, subdivision (a), requires that the parent either harm,
or create a substantial risk of harm to, the child who is the subject of the petition. (See In
re Roberto C. (2012) 209 Cal. App. 4th 1241, 1255.) Section 300.2 explains that the
purpose of the dependency statutes is to “provide maximum safety and protection for
children who are currently being physically, sexually, or emotionally abused, being
neglected, or being exploited, and to ensure the safety, protection, and physical and
emotional well-being of children who are at risk of that harm.” (§ 300.2, italics added.)
       The issue in this case turns on whether the second sentence of section 300,
subdivision (a), strictly requires a finding that the substantial risk of harm was created by
the parent’s conduct toward either the child who is the subject of the petition or that
child’s sibling. As hereafter discussed we interpret section 300, subdivision (a) as
permitting a jurisdictional finding based on the nonaccidental infliction of harm to
another child who is not a sibling provided the court finds the conduct harming the other
child also creates a substantial risk of harm to the child who is the subject of the petition.
       In reaching this conclusion in adopting and applying the statutory construction of
section 300, subdivision (a) contained in the recent decision of In re Marquis H. to the
facts of this case we emphasize and make clear that application requires a case by case
evaluation when the injured child is not living with the parents and the child involved is a
subject of the dependency petition.
       In In re Marquis H., the appellate court held that a child may be declared a
dependent under section 300, subdivision (a), based on his or her parents’ infliction of

                                              12
nonaccidental harm on another child who is not a sibling of the petitioned child, if the
parents’ conduct places the petitioned child at a substantial risk of harm. (In re Marquis
H., supra, 212 Cal.App.4th at p. 726.) There, the San Diego County Health and Human
Services Agency filed a petition on behalf of a minor, Marquis, who was ten years old.
(Id. at p. 721.) Although the petition did not allege that Marquis was abused by his
parents, it did allege that Marquis’s parents had subjected their grandchildren, who lived
with Marquis and his parents, to serious physical abuse by burning them with an iron,
repeatedly hitting them with hard objects, stomping on them with their feet, and forcing
them to sleep on the kitchen floor. (Ibid.) Like Andrea, Marquis’s parents argued that
section 300, subdivision (a), was inapplicable because the abused minors were not
Marquis’s siblings. (Id. at p. 725.)
       In rejecting the parents’ argument and finding section 300, subdivision (a),
supported exercising jurisdiction over Marquis, the court turned to the rules of statutory
construction. (In re Marquis H., supra, 212 Cal.App.4th at p. 725.) The court adopted an
expansive view of subdivision (a), reasoning that “[g]iven the complexity of the statutory
scheme governing dependency, a single provision ‘cannot properly be understood except
in the context of the entire dependency process of which it is part.’” (Ibid., citing In re
Nolan W. (2009) 45 Cal. 4th 1217, 1235.) The court refused to read subdivision (a) as
strictly limiting the juvenile court’s exercise of jurisdiction to those specific situations
outlined in the subdivision’s second sentence. (In re Marquis H., supra, 212 Cal.App.4th
at p. 725.) Rather, the court interpreted the language of the second sentence to simply
provide an example of when jurisdiction under subdivision (a) may be proper. (Ibid.)
       Appellant argues that In re Marquis H. is distinguishable from the present case
because there, the abused children resided with Marquis and his parents, unlike Kiara and
N.H., who usually lived in separate households. This argument is not persuasive. As
both the legislature in section 300.2 and the court in In re Marquis H. clearly explain, the
purpose of the dependency statutes is to ensure maximum safety and protection for
children who are at risk of harm. (§ 300.2; see In re Marquis H., supra, 212 Cal.App.4th
at p. 726, citing In re Marilyn H. (1993) 5 Cal. 4th 295, 307 [“The objective of the

                                              13
dependency scheme is to protect abused or neglected children and those at substantial
risk thereof”].)
       Regardless of whether Kiara and N.H. are siblings, or whether they permanently
resided together, Andrea’s treatment of Kiara placed N.H. at a substantial risk of harm.
The critical fact is that Kiara suffered horrendous and serious injuries while in Andrea’s
care. Andrea is N.H.’s mother and exclusive caretaker. These facts placed N.H. at a
substantial risk of harm. It is not the label placed on Kiara and N.H.’s relationship or the
fact they do not live together6 that determines whether N.H. faced a substantial risk of
harm, but rather the fact that N.H. was exclusively under Andrea’s care. Adotping and
extending the rationale applied in In re Marquis H. to the facts of this case, it would be
absurd to interpret section 300, subdivision (a), to prohibit a juvenile court, as a matter of
law, from exercising jurisdiction over a child whose parent or guardian was responsible
for the serious injuries suffered by another child who was in a living situation similar to
the petitioned child. (See In re Marquis H., supra, 212 Cal.App.4th at p. 726.) In light of
the dependency statutes’ purpose of providing maximum protection for the health and
safety of children, this court sees no reason why Andrea’s treatment of Kiara, who, like
N.H., was often under Andrea’s care, did not place N.H. at a substantial risk of harm.
(See id. at p. 725 [“every statute should be construed with reference to the whole system
of law of which it is a part, so that all may be harmonized and have effect”].)
       Adopting and applying the reasoning of the appellate court in In re Marquis H.
pertaining to statutory interpretation of section 300.2, we find that the evidence in this
case is substantial and supportive that Andrea M. or mother’s conduct which caused
injuries to Kiara establishes a substantial risk of harm to her own child, N.H., if left
within her care.




6
        The fact that the children lived in the same home in Marquis H. certainly elevates
the risk of harm. However, the fact that Kiara was a visitor in N.H.’s home does not
eliminate the future risk of harm to N.H. in light of N.H.’s relationship with Andrea.

                                              14
       We note that the trial court failed to actively engage in describing and discussing
the evidence which indicates the surrounding circumstances which led it to the
conclusion that the harm to Kiara established a substantial risk of harm to N.H.
However, we note that the principle of implied findings is applicable in this case and
supports the trial court’s conclusion. The evidence in support of the implied findings
finds support in the record as follows:
       Seriousness of Kiara’s Injuries:
       Dr. Maria Boechat testified that Kiara’s rib fractures are usually caused by
squeezing. Xrays taken on October 20, 2011 showed that a number of Kiara’s ribs were
healing from fractures.
       Dr. Claudia Wang testified she saw Kiara initially on October 20, 2011 after
suffering a seizure. Examination revealed severe head injuries which included a complex
skull fracture, subdural hematoma, bleeding in the brain and the retinal hemorrhage in
both eyes. Dr. Wang concluded Kiara’s injuries likely resulted from an impact against a
non-forgiving surface. Kiara’s injuries occurred shortly before her hospitalization
because the soft tissue above Kiara’s skull were still swollen.
       Tischa R. testified to a minor injury she noticed on Kiara’s stomach in the form of
a scratch at the end of September, 2011. When questioned, Andrea claimed Kiara
scratched herself. When Tischa R. expressed doubt about Kiara scratching herself,
Andrea said N.H. had scratched her.
       Likely Occurrence in Andrea’s Care:
       Kiara and N.H. were very close in age at the time Kiara suffered her injuries.
Kiara was one year old. N.H. was also one year old.
       Andrea was N.H.’s mother and exclusive care-taker.
       James took a passive role in the care of Kiara and displayed a lack of concern
about Andrea’s treatment of Kiara. James made it clear that he played a little or no role
in caring for Kiara or N.H., despite living with Andrea when Kiara suffered her injuries.
James was concerned only about his own health which he described as a stomach issue.


                                             15
James heard Kiara cry out on the day of Kiara’s injuries, but he did not respond because
he was in the bathroom dealing with his chronic stomach problems.
       He could not recall who called for an ambulance after Kiara suffered her seizure.
       Andrea and James’ Refusal to Cooperate with Law Enforcement:
       When confronted by DCFS as to the cause of Kiara’s injuries, Andrea made no
attempt to explain Kiara’s injuries while under Andrea’s care other than to deny the
injuries were caused by her.
       Andrea refused to be interviewed by or make a statement to law enforcement
officers.
       Andrea took the witness stand at time of trial, but refused to testify, invoking her
fifth amendment right against self-incrimination.
       Andrea and James’ History of Domestic Violence:
       We note that CSW, Eboni Crowe, cited an alleged history of violence between
Andrea and James as a reason for recommending detention of N.H. Our search of the
record, however, fails to uncover substantial evidence to support this contention.
    II. Substantial Evidence Supports the Juvenile Court’s Jurisdictional Findings
            Under Section 300, Subdivisions (a) and (b)7
       Andrea M. argues that even if section 300, subdivision (a), may properly apply to
the factual scenario in this case, insufficient evidence supported the juvenile court’s
exercise of jurisdiction over N.H. under section 300, subdivisions (a) and (b). She
contends DCFS did not meet its burden of proving the physical abuse allegations, arguing
that the expert and percipient witness testimony established that Andrea did not harm


7
       We note that section 300, subdivision (b) is different from subdivision (a) in that it
does not have the same sibling language as (a). Regardless of the wording differences
between subdivisions (a) and (b) the juvenile court must find something that Andrea has
done, either in her supervision of N.H. or some other child such as Kiara which
establishes a substantial risk of serious harm to N.H. The evidence that supports an
implied finding of substantial risk of harm to N.H. is specifically set forth on pages 15
and 16 of this opinion.

                                             16
Kiara. Based on the evidence presented at the adjudication hearing, we affirm the
juvenile court’s findings.
       “On appeal from an order making jurisdictional findings, we must uphold the
court’s findings unless, after reviewing the entire record and resolving all conflicts in
favor of the respondent and drawing all reasonable inferences in support of the judgment,
we determine there is no substantial evidence to support the findings.” (In re
Christopher C. (2010) 182 Cal. App. 4th 73, 84.) When determining whether substantial
evidence supports the juvenile court’s findings, we defer to the court on issues of
credibility of the evidence and witnesses. (In re Tania S. (1992) 5 Cal. App. 4th 728, 733-
734.) “Substantial evidence is evidence that is reasonable, credible, and of solid value.”
(In re Veronica G. (2007) 157 Cal. App. 4th 179.)
       DCFS’s petition on behalf of N.H. alleged facts under section 300, subdivisions
(a) and (b). To exercise jurisdiction under subdivision (a), the juvenile court must find
that the petitioned child “has suffered, or there is a substantial risk that the child will
suffer, serious physical harm inflicted nonaccidentally upon the child by the child’s
parent or guardian.” (§ 300, subd. (a).) Under subdivision (b), the juvenile court must
find that the petitioned child “has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the failure or inability of his or her
parent or guardian to adequately supervise or protect the child . . . .” (§ 300, subd. (b).)
Further, under subdivision (b), “[t]he conclusive identity of the perpetrator . . . is not a
prerequisite of dependency jurisdiction.” (In re A.S. (2011) 202 Cal. App. 4th 237, 245.)
“Unlike criminal proceedings, where establishing the identity of the perpetrator is
paramount, the purpose of dependency proceedings [is] to fashion appropriate orders in
the best interests of the child.” (Ibid.) As discussed above, the purpose of the
dependency statutes is to provide the maximum protection for abused and at-risk
children; it is not to punish parents. (§ 300.2; see also Katheryn S. v. Superior Court
(2000) 82 Cal. App. 4th 958, 974 [“the purpose of child dependency proceedings is not to
punish persons who have committed acts of abuse; it is to serve the child’s best
interests”].)

                                               17
       Andrea contends insufficient evidence supported the juvenile court’s exercise of
jurisdiction over N.H. under section 300, subdivisions (a) and (b). As to subdivision (a),
Andrea argues the evidence did not establish that Kiara’s head injury was intentionally
inflicted. She bases this contention on the fact that there was conflicting evidence on the
issue. However, the existence of conflicting evidence does not mean that insufficient
evidence supported the trial court’s decision. (See In re I.J. (2013) 56 Cal. 4th 766, 773
[“In reviewing a challenge to the sufficiency of the evidence supporting the jurisdictional
findings and disposition, we determine if substantial evidence, contradicted or
uncontradicted, supports them”].)
       Nevertheless, even if we were to assume there was insufficient evidence to
establish Kiara’s injuries were intentionally inflicted, the nature of Kiara’s injuries, and
the evidence that strongly suggests these injuries occurred while in Andrea’s care,
support the juvenile court’s finding under subdivision (b). (See § 300, subd. (b) [requires
only that there exist a substantial risk that the child will suffer serious physical harm as a
result of the failure or inability of the parent to adequately supervise or protect the child];
see also In re A.S., supra, 202 Cal.App.4th at p. 245 [“[t]he conclusive identity of the
perpetrator . . . is not a prerequisite of dependency jurisdiction”].)
       At the jurisdictional hearing, the juvenile court heard evidence from several
percipient and expert witnesses that indicated Kiara had suffered serious injuries while
under Andrea’s care. Andrea began babysitting Kiara on August 31, 2011. Prior to
entering Andrea’s care, Kiara had been a healthy baby. However, on September 21,
2011, Kiara made the first of three hospital visits within a one-month span. Kiara’s first
two hospital visits were in regard to vomiting and diarrhea, which appeared to be linked
to her suffering several rib fractures around the same time. Her third visit gave rise to the
present action. On October 20, 2001, while in Andrea’s care, Kiara suffered a seizure
and was taken by ambulance to the hospital. There, Kiara’s rib fractures, complex skull
fracture, subdural hematoma, and retinol hemorrhages were discovered. Although
Kiara’s rib injuries were attributed to an earlier incident, there was strong evidence that
Kiara’s other injuries occurred on October 20, 2001, while Kiara was in Andrea’s care.

                                              18
According to Dr. Wang, Kiara’s serious head injuries – i.e., the complex skull fracture,
subdural hematoma, and retinol hemorrhages – were likely the result of nonaccidental
trauma. Further, Dr. Wang testified that due to the acute nature of Kiara’s head injuries,
they likely occurred mere hours before Kiara was taken to the hospital. Relying on other
witnesses’ descriptions of Kiara’s jovial behavior before she was dropped off at Andrea’s
apartment on October 20, 2011, Dr. Wang opined that Kiara could not have been
suffering from her injuries at that time. Based on this information, Dr. Wang concluded
that Kiara’s injuries were the result of child abuse that likely occurred while Kiara was in
Andrea’s care.
       In sustaining DCFS’s petition under section 300, subdivisions (a) and (b), the
court made the following finding: “With the description of this injury, the severity of this
injury as described by Dr. Wang, it is not the sort of thing that, yes, the edema might
occur later. The seizure activity. This child would be screaming. This child would be in
severe pain. This child would be out of it. More than just ‘not herself.’ She had a skull
fracture that went to multiple areas of her skull . . . I think if that injury had occurred
earlier, she would have been far more than ‘not quite herself.’” In issuing its ruling under
section 300, the juvenile court stated, “[Kiara] was hospitalized and found to be suffering
from a detrimental and endangering condition consisting of a subdural hematoma,
swelling to [her] brain and skull fractures. [Kiara] sustained retinal hemorrhages to [her]
left eye. [Kiara] sustained healing fractures of [her] sixth, seventh, eighth and ninth left
ribs. [N.H.’s mother, Andrea], gave no explanation of the manner in which [Kiara]
sustained her injuries. [Kiara’s] injuries are consistent with inflicted trauma. Such
injuries would not ordinarily occur except as a result of deliberate, unreasonable, and
neglectful acts by [Andrea], who had care and supervision of [Kiara] at the time [she]
sustained [her] head and rib injuries. Such deliberate, unreasonable, and neglectful acts
on the part of [Andrea] to [Kiara] endangers [N.H.’s] physical health, safety, and well-
being, creates a detrimental home environment, and places [N.H.] at risk of physical
harm, damage, and danger.”


                                               19
       Despite the existence of conflicting expert opinions, the juvenile court clearly and
properly relied on Dr. Wang’s expert opinion that Kiara was the victim of child abuse
while in Andrea’s care, and that, as a result, Andrea’s conduct created a substantial risk
of harm for N.H. On appeal, we must resolve all conflicts in the juvenile court’s favor,
and we must uphold the juvenile court’s findings unless we conclude there is no
substantial evidence to support the findings. (In re Christopher C., supra, 182
Cal.App.4th at p. 84.) Thus, the evidence was sufficient to support the juvenile court’s
findings under section 300, subdivisions (a) and (b).
   III.   Sufficient Evidence Supported the Juvenile Court’s Disposition Order
          Removing N.H. from Her Mother’s Custody
       Finally, Andrea argues there was insufficient evidence to support the juvenile
court’s decision to remove N.H. from Andrea’s custody. She further argues the juvenile
court’s removal order was improper because the court did not consider reasonable
alternatives before ordering N.H. removed from Andrea’s custody. We disagree.
          a. Standard of Review
       We review a juvenile court’s disposition order removing a child from parental
custody for substantial evidence, while recognizing that the heightened ‘clear and
convincing evidence’ standard applies to such orders. (In re D.G. (2012) 208
Cal. App. 4th 1562, 1574; see In re Mariah T. (2008) 159 Cal. App. 4th 428, 441.)
However, “on appeal from a judgment required to be based upon clear and convincing
evidence, the clear and convincing test disappears . . . [and] the usual rule of conflicting
evidence is applied, giving full effect to the respondent’s evidence, however slight, and
disregarding the appellant’s evidence, however strong.” (In re A.S. (2011) 202
Cal. App. 4th 237, 247.) Therefore, “we draw all reasonable inferences from the evidence
to support the findings and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note that issues of fact and
credibility are the province of the [juvenile] court.” (In re Heather A. (1996) 52
Cal. App. 4th 183, 193.)


                                             20
          b. Applicable Law
       Under section 361, subdivision (c)(1), a juvenile court may order the removal of a
dependent child from the physical custody of his or her parents if the court finds by clear
and convincing evidence that there “is or would be a substantial danger to the physical
health, safety, protection, or physical or emotional well-being of the minor if the minor
were returned home, and there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the minor’s parent’s or
guardian’s physical custody.” (§ 361, subd. (c)(1).) That same subdivision goes on to
state “[t]he court shall also consider, as a reasonable means to protect the minor, allowing
a nonoffending parent or guardian to retain physical custody as long as that parent or
guardian presents a plan acceptable to the court demonstrating that he or she will be able
to protect the child from future harm.” (§ 361, subd. (c)(1).)
       “A removal order is proper if based on proof of a parental inability to provide
proper care for the child and proof of a potential detriment to the child if he or she
remains with the parent.” (In re A.S., supra, 202 Cal.App.4th at p. 247.) Jurisdictional
findings are prima facie evidence the child cannot safely remain in the custody of the
parent. (In re Hailey T. (2012) 212 Cal. App. 4th 139, 146.) “The parent need not be
dangerous and the minor need not have been actually harmed before removal is
appropriate.” (Ibid.) “The focus of the statute is on averting harm to the child.” (In re
A.S., supra, 202 Cal.App.4th at p. 247.) “The court may consider a parent’s past conduct
as well as present circumstances.” (Ibid.)
       In In re A.S., the juvenile court declared eight-month-old A.S. a dependent of the
court and ordered her removal from her parents’ custody after she suffered numerous
severe and unexplained injuries. (In re A.S., supra, 202 Cal.App.4th at pp. 240-242.)
While her parents were at work, A.S. was in the care of her grandfather and great aunt.
(Id. at p. 240.) While drinking from a bottle unattended, A.S. began to choke. (Ibid.)
After discovering A.S. limp, her grandfather took her to the hospital, where it was
determined that she had suffered a subdural hematoma and bilateral retinal hemorrhages.
(Ibid.) A.S.’s parents told the doctors that she was healthy when they left her with the

                                             21
grandfather, and that they were unaware of any traumatic event that could have led to her
condition. (Ibid.) The grandfather told the doctors that he had walked away from A.S.
while she was drinking from a bottle. (Ibid.) He then heard her choking and returned to
find her limp. (Ibid.) Neither A.S.’s parents, nor her grandparents, could offer an
explanation for her injuries. (Ibid.)
       The San Diego County Health and Human Services Agency (“DCHHS”) took
A.S. into protective custody and filed a petition on her behalf under section 300,
subdivision (b). (In re A.S., supra, 202 Cal.App.4th at p. 240.) A.S.’s attending
physician informed DCHHS that A.S.’s injuries were most likely associated with A.S.
being shaken or slammed on a soft surface, but she could not determine the exact time or
date of the injuries. (Id. at p. 241.) She concluded that the injuries were nonaccidental
because none of A.S.’s caretakers could offer an explanation for them. (Ibid.)
       Following a contested jurisdiction and disposition hearing, the juvenile court
declared A.S. a dependent of the court and ordered her removal from her parents’
custody. (In re A.S., supra, 202 Cal.App.4th at p. 247.) In making its order, the court
explained, “it is appropriate to remove the child from the home at this point because of
the lack of an explanation as to how this happened.” (Ibid.)
       The appellate court affirmed the juvenile court’s order. (Ibid.) In doing so, the
court rejected the parents’ argument that the evidence did not affirmatively prove that
A.S. was injured while in their care, and therefore, could not support a removal order.
(Id. at pp. 247-248 [“[t]he notion that the court was required to return A.S. home at the
disposition stage when the medical evidence did not prove she was in the parents’
custody when she was injured is mistaken”], original italics.) The appellate court went
on to hold that the evidence that A.S. may have been injured while in her parents’ care
supported the juvenile court’s findings that reasonable efforts were made to prevent the
need for A.S.’s removal from her parents’ home. (Ibid.) The court further noted that
A.S.’s young age and the severity of her injuries lent further support to the juvenile
court’s removal order. (Ibid.)


                                             22
       Although N.H. did not suffer any injuries herself, this case is otherwise very
similar to In re A.S., and the juvenile court’s removal order will be affirmed for the same
reasons. Here, Kiara, who was a one-year-old at the time DCFS filed its petition,
suffered numerous serious injuries that were discovered while she was in Andrea’s care.
In support of its petition on behalf of N.H., DCFS offered expert testimony, which the
juvenile court relied on in making its order, that concluded Kiara’s injuries were
nonaccidental and, due to their timing, could have occurred while she was in Andrea’s
care. When approached about the issue prior to the dependency proceedings, Andrea
made no attempt to explain how Kiara suffered her injuries. Given that the evidence
supports the conclusion that Kiara may have been injured while in Andrea’s care, and
that both N.H. and Kiara were of such a young and defenseless age at the time Kiara
suffered her saddening injuries, there was sufficient evidence to support the juvenile
court’s disposition order removing N.H. from Andrea’s care. (See In re A.S., supra, 202
Cal.App.4th at p. 248.) Further, the evidence suggesting that Kiara was likely injured
while in Andrea’s care supported the juvenile court’s finding that reasonable efforts were
made to prevent N.H.’s removal from Andrea’s custody. (See ibid. [“the evidence that
A.S. may have been in the parents’ care when she was injured supports the court’s
finding that ‘reasonable efforts were made to prevent or eliminate the need for the
removal of the child from the home’”].)
       Despite Andrea’s contentions, the holding in In re Hailey T. (2012) 212
Cal. App. 4th 139, does not undermine the juvenile court’s findings. There, the Fourth
District reversed the juvenile court’s order removing four-year-old Hailey from her home
after her one-month-old brother, Nathan, suffered nonaccidental injuries. (Id. at pp. 142-
146.) The appellate court reversed the juvenile court’s order based on a number of
factors that distinguish In re Hailey T. from the present case. Importantly, the court
recognized that Hailey and her brother were far apart in age. (Id. at p. 147.) Unlike her
injured infant brother, Hailey was a four-year-old girl, “with good language skills and an
outgoing social nature[,]” and she attended a school where she was in regular contact
with teachers and other officials who were required by law to report any suspected abuse.

                                            23
(Id. at p. 147.) There was also evidence that Hailey’s parents shared a healthy
relationship, where both exercised responsibility over Hailey and her brother. (Ibid.)
Additionally, Hailey’s parents enrolled in services early in the dependency process, and
had begun to have productive and meaningful visits with their children. (Ibid.)
       In contrast to Hailey, N.H. was a one-year-old at the time of the dependency
proceedings. She was too young to articulate whether she was being abused or felt
threatened by her parents. Rather, the juvenile court had to rely on the evidence of
Kiara’s serious injuries and the expert testimony of Dr. Wang, which strongly suggested
that Kiara’s injuries were nonaccidental and likely occurred during the time period during
which she was in Andrea’s care. Further, Andrea presented no evidence that she had
enrolled in services prior to the contested jurisdiction and disposition hearing; she made
no attempt to show the juvenile court that she was taking action to correct the issues that
likely led to Kiara’s injuries, and which could have led to N.H. suffering similar injuries
in the future. Thus, ample evidence supported the juvenile court’s removal order.
   Father’s Issues on Appeal
   I. The Juvenile Court Acted Within Its Discretion in Ordering Appellant Father to
          Attend Parenting Education Classes and Individual Counseling
       N.H.’s father, James, argues that the juvenile court abused its discretion when it
ordered him to participate in parenting education classes and individual counseling.
Specifically, he argues that the order did not address the circumstances that led to the
dependency proceeding in the instant case. We disagree and conclude that the juvenile
court acted well within its discretion in ordering James to attend parenting education
classes and individual counseling.
       Section 362, subdivision (d), provides: “The juvenile court may direct any
reasonable orders to the parents or guardians of the child who is the subject of any
proceedings under this chapter as the court deems necessary and proper to carry out this
section, . . . [including] a direction to participate in a counseling or education program
. . . .” (§ 362, subd. (d).) Under section 362, subdivision (d), “[t]he juvenile court has
broad discretion to determine what would best serve and protect the child’s interests and

                                             24
to fashion a disposition order accordingly.” (In re A.E. (2008) 168 Cal. App. 4th 1, 4.)
Thus, on appeal, “this determination cannot be reversed absent a clear abuse of
discretion.” (Ibid.) Therefore, we will not disturb the juvenile court’s decision unless the
court “has exceeded the limits of legal discretion by making an arbitrary, capricious, or
patently absurd determination . . . .” (In re Raymundo B. (1988) 203 Cal. App. 3d 1447,
1456.)
         At the disposition hearing, the juvenile court stated its reasons for ordering James
H. to participate in parenting education classes and individual counseling. The court
recognized that “[t]here are issues in the dynamic with the family relationship now. And
that dynamic is going to be severely tested. So I am ordering counseling . . . .”
Acknowledging the fact that James was not responsible for Kiara’s injuries, the court
expressed concern about the father’s attitude toward Andrea’s behavior, stating “I think
your client is non-offending, but he appears to be taking, even though it was another
child, he seems to be taking a very passive role in all of this, and he did not appear to be
accepting of the responsibility of the mother.”
         Looking at the juvenile court’s findings regarding James’s concerning behavior,
the facts of this case are similar to those in In re A.E. There, DCFS filed a petition on
behalf of two minors, a three-year-old child and his six-year-old sister, after the agency
received a report that their mother had struck the three-year-old child with a spatula,
leaving bruises. (In re A.E., supra, 168 Cal.App.4th at p. 2.) Following a contested
jurisdiction and disposition hearing, the juvenile court declared the children dependents
of the court. (Id. at p. 4.) Although the juvenile court found that the children’s father
was not involved in the abusive conduct, the court nevertheless ordered him to participate
in parenting education classes and individual counseling. (Ibid.) On appeal, the father
challenged the juvenile court’s order, arguing the court abused its discretion in ordering
him to attend parenting education classes and individual counseling because he was not
involved in the abusive conduct that gave rise to the petition. (Id. at p. 5.)
         Although the father’s lack of objection to the order at the disposition hearing was
sufficient to forfeit his claim on appeal, the appellate court addressed the merits of the

                                              25
father’s appeal. (In re A.E., supra, 168 Cal.App.4th at p. 4.) In holding that the order
was well within the juvenile court’s discretion, the appellate court looked to the father’s
attitude towards the mother’s abusive conduct. (Ibid.) The court acknowledged that
throughout the proceedings leading up to the juvenile court’s decision, the father
“displayed a worrisome attitude about the corporal punishment of small children[,]” and
would not acknowledge that the mother was responsible for the child’s injuries. (Ibid.)
The appellate court admonished the father, stating “[he] is responsible for the children’s
safety and well-being and must therefore unequivocally oppose harsh and unsuitable
corporal punishment.” (Ibid.)
       Similarly here, James displayed a lack of concern toward Andrea’s treatment of
Kiara. When the case was first being investigated, James denied the allegations against
Andrea. James maintained this position throughout the proceedings, despite Dr. Wang’s
testimony that strongly suggested Andrea was responsible for Kiara’s injuries. Further,
James made it clear that he played little to no role in caring for N.H. or Kiara, despite the
fact that he was living with Andrea during the time Kiara suffered her injuries. Rather,
James was only concerned about his own health. Regardless of James’s excuses for not
playing an active role in caring for N.H. and Kiara, it was unacceptable for him to turn a
blind eye to Andrea’s conduct that led to Kiara’s serious injuries, and which could have
led to his daughter suffering serious injuries had DCFS not intervened. (See In re A.E.,
supra, 168 Cal.App.4th at pp. 4-5.) Therefore, the juvenile court acted well within its
discretion in ordering James to attend parenting education classes and individual
counseling because the court was justifiably concerned about N.H.’s safety and
protection. (See id. at p. 5 [“The reason for the order was that father displayed an attitude
and approach to corporal punishment of small children that justifiably concerned the trial
court”].)




                                             26
                                   DISPOSITION


     The juvenile court’s order is affirmed.




                                                 WOODS, J.


We concur:




             PERLUSS, P. J.




             ZELON, J.




                                          27